Name: Commission Regulation (EEC) No 3043/79 of 21 December 1979 on imports into the United Kingdom and Denmark of parkas, anoraks, windcheaters, waister jackets and the like, originating in Thailand
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 343/6 Official Journal of the European Communities 31 . 12. 79 COMMISSION REGULATION (EEC) No 3043/79 of 21 December 1979 on imports into the United Kingdom and Denmark of parkas, anoraks, wind cheaters, waister jackets and the like originating in Thailand THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 on common rules for imports of certain textile products originating in third countries ( J ), as amended by Regulation (EEC) No 2143/79 (2), and in particular Articles 11 and 15 thereof, Whereas Article 11 of Regulation (EEC) No 3059/78 lays down the conditions on which quantitative limita ­ tions may be established ; whereas imports into the United Kingdom and Denmark of parkas, anoraks, windcheaters, waister jackets and the like (category 21 ) originating in Thailand have exceeded the levels referred to in paragraph 3 of the said Article 11 ; Whereas in accordance with paragraph 5 of the said Article 11 , Thailand was notified on 6 October 1979 of a request for consultations ; whereas, following these consultations, the products in question should be subjected to quantitative limits in respect of the United Kingdom for the period 1 November 1979 to 31 December 1980 and in respect of Denmark for the years 1979 to 1982 ; Whereas paragraph 13 of the Article in question provides for compliance with the quantitative limits to be ensured by means of a double-checking system in accordance with Annex V , to the Regulation concerned ; Whereas the products in question exported from Thai ­ land to the United Kingdom between 1 November 1979 and the date of entry into force of this Regula ­ tion and to Denmark between 1 January 1979 and the date of entry into force of this Regulation must be set off against the quantitative limits for 1979 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, HAS ADOPTED THIS REGULATION : Article 1 Importation into the United Kingdom or Denmark of the category of products originating in Thailand speci ­ fied in the Annex hereto shall be subject to the quantitative limits given in that Annex, subject to the provisions of Article 2 (1 ). Article 2 1 . Products as referred to in Article 1 shipped from Thailand to the United Kingdom or Denmark between 1 January 1979 and the date of entry into force of this Regulation which have not yet been released for free circulation shall be so released on production of a bill of lading or other transport docu ­ ment proving that shipment actually took place during that period. 2. Imports of products shipped from Thailand to the United Kingdom or Denmark after the entry into force of this Regulation shall be subject to the double ­ checking system laid down in Annex V to Regulation (EEC) No 3059/78 . 3 . For purposes of paragraph 2, all quantities of products shipped from Thailand to the United Kingdom between 1 November 1979 and the date of entry into force of this Regulation, or to Denmark between 1 January 1979 and the said date of entry into force, and released for free circulation shall be set off against the quantitative limits established for 1979 . Article 3 This Regulation shall enter into force on the second day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 December 1979 . For the Commission Wilhelm HAFERKAMP Vice-President (&gt;) OJ No L 365, 27. 12. 1978, p. 1 . (2) OJ No L 248, 2. 10 . 1979, p. 1 . 31 . 12. 79 Official Journal of the European Communities No L 343/7 ANNEX Cate ­ gory CCT heading No NIMEXE code (1979) Description Member States Units Quantitative limits from 1 January to 31 December 1979 1980 1981 1982 21 61.01 B IV 61.02 B II d) 61.01-29 ; 31 ; 32 61.02-25 ; 26 ; 28 Men's and boys' outer garments : Women's girls' and infants' outer garments : B. Other : r arkas ; anoraks, wind ­ cheaters, waister jackets and the like, woven, of wool, of cotton or of man-made textile fibres UK DK 1 000 pieces 50 (') 110 500 117 (2) 124 (2) 131 (*) This quantitative limit applies only for the period 1 November to 31 December 1979. (2) Quantitative limits for 1981 and 1982 remain to be determined.